                                                                       Case 2:20-cv-00930-APG-EJY Document 11 Filed 06/16/20 Page 1 of 2



                                                                   1   Reid Rubinstein & Bogatz
                                                                       I. SCOTT BOGATZ, ESQ.
                                                                   2   Nevada Bar No. 3367
                                                                       KERRY E. KLEIMAN, ESQ.
                                                                   3   Nevada Bar No. 14071
                                                                       300 South Fourth Street, Suite 830
                                                                   4   Las Vegas, Nevada 89101
                                                                       Telephone: (702) 776-7000
                                                                   5   Facsimile: (702) 776-7900
                                                                       sbogatz@rrblf.com
                                                                   6   kkleiman@rrblf.com
                                                                       Attorneys for Defendant American Express
                                                                   7
                                                                                                   UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                           DISTRICT OF NEVADA
                                                                   9
                                                                       MELINDA R. LECOURT                                  Case No.:       2:20-cv-00930-APG-EJY
                                                                  10
                                                                                                      Plaintiff,
                                                                  11                                                         STIPULATION AND [PROPOSED]
REID RUBINSTEIN & BOGATZ




                                                                              vs.                                             ORDER TO EXTEND TIME FOR
                                                                  12                                                         AMERICAN EXPRESS NATIONAL
                                                                       EQUIFAX INFORMAITON SERVICES LLC,                       BANK TO FILE RESPONSE TO
                           (702) 776-7000 FAX: (702) 776-7900




                                                                                                                           PLAINTIFF’S COMPLAINT [ECF NO. #1]
                             300 South Fourth Street, Suite 830




                                                                  13   TRANSUNION, LLC; and AMERICAN
                                 Las Vegas, Nevada 89101




                                                                       EXPRESS COMPANY,                                             [FIRST REQUEST]
                                                                  14
                                                                                                      Defendants.
                                                                  15

                                                                  16          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, MELINDA R.

                                                                  17   LECOURT, and Defendant, AMERICAN EXPRESS NATIONAL BANK (incorrectly designated

                                                                  18   in the Complaint as “American Express Company”) (hereafter “AMEX”), by and through their

                                                                  19   undersigned counsel, that Defendant AMEX may have an additional time within which to answer

                                                                  20   or otherwise respond to Plaintiff’s complaint [ECF No. 1], which was served on Defendant on

                                                                  21   May 28, 2020.

                                                                  22          Therefore, the parties agree that the last day for AMEX to answer or otherwise respond to

                                                                  23   Plaintiff’s complaint is Monday, July 20, 2020.

                                                                  24          This request is made in good faith and not for the purpose of undue delay. This document

                                                                  25   is being electronically filed through the Court’s CM/ECF System. Accordingly, counsel for

                                                                  26   Defendants hereby attests that (1) the content of this document is acceptable to all persons required

                                                                  27   to sign the document; (2) Plaintiff’s counsel has concurred with the filing of this document and

                                                                  28
                                                                                                                    Page 1 of 2
                                                                       Case 2:20-cv-00930-APG-EJY Document 11 Filed 06/16/20 Page 2 of 2



                                                                   1   has authorized defense counsel to affix his electronic signature hereto; and (3) a record supporting
                                                                   2   this concurrence could be made available if so ordered by this Court.
                                                                   3          Dated this 15th day of June, 2020.
                                                                   4

                                                                   5   Respectfully submitted,
                                                                   6

                                                                   7    REID RUBINSTEIN & BOGATZ                       KIND LAW
                                                                   8

                                                                   9    By:    /s/ Kerry E. Kleiman, Esq.              By:   /s/ Michael Kind, Esq.__
                                                                           I. Scott Bogatz, Esq. (3367)                   Michael Kind, Esq. (13903)
                                                                  10       Kerry E. Kleiman, Esq. (14071)                 KIND LAW
                                                                           REID RUBINSTEIN & BOGATZ                       8860 S. Maryland Pkwy., Suite 106
                                                                  11       300 South Fourth Street, Suite 830             Las Vegas, Nevada 89123
REID RUBINSTEIN & BOGATZ




                                                                           Las Vegas, Nevada 89101
                                                                  12       Attorneys for Defendant                         George Haines, Esq. (9411)
                           (702) 776-7000 FAX: (702) 776-7900




                                                                           American Express National Bank                  HAINES & KRIEGER, LLC
                             300 South Fourth Street, Suite 830




                                                                  13                                                       8985 S. Eastern Ave. Suite #350
                                 Las Vegas, Nevada 89101




                                                                                                                           Las Vegas, NV 89123
                                                                  14                                                       Attorneys for Plaintiff
                                                                  15

                                                                  16

                                                                  17

                                                                  18                                                ORDER
                                                                  19          IT IS SO ORDERED.
                                                                  20

                                                                  21          DATED this 16th day of June, 2020.
                                                                  22

                                                                  23

                                                                  24                                                 ____________________________________
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                  25

                                                                  26
                                                                  27

                                                                  28
                                                                                                                   Page 2 of 2
